Exhibit 10.2

NOTICE OF SPECIAL RESTRICTED STOCK UNIT AWARD


Name:[Associate Name]
ID: [EEID] 


Restricted Stock Unit Grant
A restricted stock unit award for [Grant Amount] units was granted to you on
[Grant Date] (“Grant Date”). Each restricted stock unit shall at all times be
deemed to have a value equal to the then-current fair market value of one share
of J. C. Penney Company, Inc. Common Stock of 50¢ par value (“Common Stock”).
This grant is subject to all the terms, rules, and conditions of the J. C.
Penney Company, Inc. 2005 Equity Compensation Plan (“Plan”) and the implementing
resolutions (“Resolutions”) approved by the Human Resources and Compensation
Committee of the JCPenney Board of Directors. In the event of a change in the
capitalization of the Company or other similar event, the number of restricted
stock units granted to you shall be adjusted as provided in the Plan.


The restricted stock unit award shall vest [Vesting Schedule] provided you are
still actively employed on the vesting date with no interruption of employment
with the Company. The shares to be received upon vesting of your restricted
stock units, including in connection with termination of your employment as
described below, shall be delivered to you as soon as practicable but in no
event later than two and one-half months following the close of the year in
which vesting occurs.


You shall be credited with a quarterly distribution of an amount equivalent to
the dividend declared on Common Stock on the restricted stock units until such
time as the units are converted to shares of Common Stock. Any such dividends
shall be converted into a number of additional restricted stock units equal to
the aggregate dividend which would have been paid with respect to the number of
restricted stock units then credited to you under this grant divided by the
closing price of the Common Stock on the New York Stock Exchange on the day on
which such dividends are paid. Any such additional restricted stock units shall
vest at the same time as the restricted stock units granted hereunder.


Employment Termination
If your employment terminates due to retirement, Disability, death or reduction
in force/unit closing prior to the vesting date, you shall be entitled to a
prorated number of restricted stock units. The proration shall be based on the
ratio of (a) the number of calendar days from the date of grant to the effective
date of termination to (b) the total number of calendar days in the vesting
period. Any remaining restricted stock units shall expire on such employment
termination. The beneficiary listed on your JCPenney Company Equity Compensation
beneficiary designation form shall receive the vested shares covered by the
restricted stock unit award in the case of termination of employment due to
death.


If your employment terminates due to an Involuntary Termination under, and as
defined in the Executive Termination Pay Agreement, any outstanding restricted
stock units shall immediately vest and be payable in shares of JCPenney Common
Stock, subject to (a) the execution and delivery prior to the Involuntary
Termination of a release in such form as may be required by the Company and (b)
the expiration of the applicable revocation period for such release.


If your employment terminates for any reason other than those specified above,
any unvested restricted stock units shall be cancelled on the effective date of
termination.


Taxes and Withholding
At the time the restricted stock units vest, the fair market value of the shares
on the vesting date (the closing price of the Common Stock on the NYSE, or if
the Common Stock does not trade on such date, the closing price reported in the
composite transaction table on the last trading date immediately preceding such
date) multiplied by the number of vested shares shall be included as income on
your W-2 form and the Company shall be required to withhold applicable taxes on
such shares. The Company shall collect any withholding taxes due by retaining
and canceling the number of vested shares equal to the value of the required
minimum tax withholding.
 
 
1

Transferability
The restricted stock unit granted hereunder is non-transferable.


Effect on Other Benefits
The value of the shares covered by the restricted stock unit award shall not be
included as compensation or earnings for purposes of any other compensation,
retirement, or benefit plan offered to Company associates.


Change of Control
The restricted stock unit award vests immediately without regard to the vesting
dates listed above upon a Change of Control of the Company (as defined in
Attachment A).


Administration
The Human Resources and Compensation Committee of the Company’s Board of
Directors has full authority and discretion to decide all matters relating to
the administration and interpretation of the Plan and this award and all such
Committee determinations shall be final, conclusive, and binding.

 
2


 

Attachment A


A Change of Control Event shall have occurred if there is a change of ownership,
a change of effective control, or a change in ownership of a substantial portion
of the assets of the Company (as “Company” is defined in the J. C. Penney
Company, Inc. 2005 Equity Compensation Plan).



1.  
Change of ownership occurs on the date that a person or persons acting as a
group acquires ownership of stock of the Company that together with stock held
by such person or group constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company.




2.  
Notwithstanding whether the Company has undergone a change of ownership, a
change of effective control occurs (a) when a person or persons acting as a
group acquires within a 12-month period 35 percent of the total voting power of
the stock of the Company or (b) a majority of the Board of Directors is replaced
within 12 months if not previously approved by a majority of the members. A
change in effective control also may occur in any transaction in which either of
the two corporations involved in the transaction has a Change in Control Event,
i.e. multiple change in control events.




3.  
Change in ownership of a substantial portion of the Company’s assets occurs when
a person or persons acting as a group acquires assets that have a total gross
fair market value equal to or more than 40 percent of the total gross fair
market value of all assets of the Company immediately prior to the acquisition.
A transfer of assets by the Company is not treated as a change in the ownership
of such assets if the assets are transferred to -

(i) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
(ii) An entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by the Company;
(iii) A person, or more than one person acting as a group, that owns, directly
or indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or
(iv) An entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in paragraph (iii).


Persons will not be considered to be acting as a group solely because they
purchase assets of the Company at the same time, or as a result of the same
public offering. However persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of assets, or similar business transaction with the
Company.


3
